DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 21-26 renumbered as claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claims 1, 21, and 24 the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim features of, “wherein the request and the set of performance metrics cause the master service orchestration layer to communicate with a radio access network (RAN) service control layer to identify RAN resources comprising a physical access network resource and a software defined network (SDN)-controlled access network resource, to communicate with a network service control layer to identify core network functions comprising a plurality of core physical network functions (PNFs) and core virtual network functions (VNFs), and to communicate with a content service control layer to identify one or more content network resources, wherein the plurality of core PNFs and core VNFs are identified in a functional matrix of core network functions, and wherein the network service control layer maintains a mapping table for synchronizing mobility of the user device with the functional matrix of core network functions; and connecting, by the application service layer, the user device to a network to establish, via allocation of the RAN resources, the core network functions, and the one or more content network resources, the communication session in accordance with the request and the set of performance metrics”.

3.	The dependent claims 2-14, 22-23, and 25-26 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

The teachings of Wang US (2017/0237686) discloses a system including an application unit or application layer which sends a resource requirement request to a an orchestration unit when receiving a CDN application request (Para’s [0013], [0039], [0073], [0105], & [0113-0118]) for requesting resources for streamed content for a user terminal and establishing a network connection for the user terminal based on the resource allocation required for the resource requirement request (see Para’s [0057], [0081], [0084], [0092] & [0113-0116]). However Wang does not disclose the claim features of “wherein the request and the set of performance metrics cause the master service orchestration layer to communicate with a radio access network (RAN) service control layer to identify RAN resources comprising a physical access network resource and a software defined network (SDN)-controlled access network resource, to communicate with a network service control layer to identify core network functions comprising a plurality of core physical network functions (PNFs) and core virtual network functions (VNFs), and to communicate with a content service control layer to identify one or more content network resources, wherein the plurality of core PNFs and core VNFs are identified in a functional matrix of core network functions, and wherein the network service control layer maintains a mapping table for synchronizing mobility of the user device with the functional matrix of core network functions; and connecting, by the application service layer, the user device to a network to establish, via allocation of the RAN resources, the core network functions, and the one or more content network resources, the communication session in accordance with the request and the set of performance metrics” as required in claims 1, 21, and 24.

The teachings of Senarath et al. US (2016/0353268) discloses a set of performance metrics associated with a request are developed by an application service layer (see Fig. 2 i.e., CSM 220 & Para’s [0087], [0099], & [0120-0131]) which is forwarded to a master service orchestration unit (see Fig. 2 i.e., controller 210 & Para’s [0121] & [0129-0130]) for providing QoS/QoS requirement supporting a requested service of a user terminal and allowing creation of a service-specific virtual network (VN) for the user terminal, (see Para’s [0128-0131]). However Senarath does not disclose the claim features of “wherein the request and the set of performance metrics cause the master service orchestration layer to communicate with a radio access network (RAN) service control layer to identify RAN resources comprising a physical access network resource and a software defined network (SDN)-controlled access network resource, to communicate with a network service control layer to identify core network functions comprising a plurality of core physical network functions (PNFs) and core virtual network functions (VNFs), and to communicate with a content service control layer to identify one or more content network resources, wherein the plurality of core PNFs and core VNFs are identified in a functional matrix of core network functions, and wherein the network service control layer maintains a mapping table for synchronizing mobility of the user device with the functional matrix of core network functions; and connecting, by the application service layer, the user device to a network to establish, via allocation of the RAN resources, the core network functions, and the one or more content network resources, the communication session in accordance with the request and the set of performance metrics” as required in claims 1, 21, and 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461